DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mathematical concepts and/or evaluation without significantly more. The claim(s) recite(s) the calculation of caloric expenditure by the user; caloric burn data; sensing data; evaluation of weight; the calculation of goals. These judicial exception(s) arenot integrated into a practical application because the claims are not found to improve the functioning of the computer, apply the judicial exception with, or by use of, a particular machine, or effect a transformation or reduction of a particular article to a different state or thing. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as the same criteria above directed towards a practical application and furthermore because the claims utilize well-understood, routine, conventional activity in the field.  The additional limitations are seen to be directed towards insignificant extra solution activity which do not render the judicial exemption significantly more than the judicial exemption or render the judicial exemption into a practical application.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

  
Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blahnik (US 2016/0058337 A1). 
      
Regarding claim 1, Blahnik teaches 1. A system for estimating a caloric expenditure by a user for a workout (See Abstract), the system comprising: a mobile computing device ([0100+]) having a memory ([0104+]) that stores a user profile for the user ([0322+]), a workout performance history for the user and/or other users ([0322+]), and a metabolic equivalent of tasks (METs) table ([0295+]), the mobile computing device further having one or more communication inputs for receiving the biometric data and/or performance data about the user during the workout ([0104+]); and a computer processor associated with the mobile computing device ([0104+]), the computer processor being configured by an application to calculate the caloric expenditure by the user for the workout according to one or more fields of the METs table ([0295+]), the user profile and the workout performance history ([0250+]), and based on the workout defined by the application ([0005+]).   See (Abstract), ([0100+, 0104+, 0322+, 0295+, 0250+, 0005+]).
      
Regarding claim 2, Blahnik teaches 2. The system in accordance with claim 1, wherein the workout performance history includes caloric burn data of past workouts.   See [0250+, 0291+].
      
Regarding claim 3, Blahnik teaches 3. The system in accordance with claim 1, further comprising one or more wearable sensors configured to be worn by the user, each of the one or more wearable sensors sensing biometric data and/or performance data about the user during the workout.   See [0241+].
      
Regarding claim 4, Blahnik teaches 4. The system in accordance with claim 3, wherein the one or more sensors includes an accelerometer, and wherein the biometric data includes data representing the user's movement during the workout.   See [0126+, 242+].
      
Regarding claim 5, Blahnik teaches 5. The system in accordance with claim 1, wherein the user profile includes the user's weight.   See [0273+].
      
Regarding claim 6, Blahnik teaches 6. The system in accordance with claim 1, wherein the user profile includes a set of workout goals inputted to the memory by the user, and wherein the workout goals include a caloric expenditure goal.   See [0164+].
      
Regarding claim 7, Blahnik teaches 7. A method of estimating a caloric expenditure by a user for a workout, the method comprising:  (Abstract) accessing, by a computer processor, a metabolic equivalent of tasks (METs) table, the METs table comprising a plurality of fields, each representing a physical activity and an associated caloric expenditure for conducting the physical activity; ([0295+]) selecting, by the computer processor, one or more of the plurality of fields associated with the physical activity that most closely matches the workout; ([0295+]) accessing, by the computer processor from a memory, a user profile and/or a workout performance history for the user and/or other users; ([0250+, 0291+]) generating, by the computer processor, a workout for the user according to the user profile and/or the workout performance history; and ([0031+], which talks of the goals delivered to the user.  The goal is the same as a workout wherein for example a workout of running and a goal of burning 600 calories during a run are both workouts.) calculating, by the computer processor and based on the workout generated for the user, the estimated caloric expenditure by the user for the workout according to the METs table. ([0250+]) See Abstract, ([0295+, 0250+, 0291+, 0031+]).
      
Regarding claim 8, Blahnik teaches 8. The method in accordance with claim 7, further comprising receiving, by the computer processor from one or more sensors, biometric data and/or performance data for the user during the workout.   See [0241+].
      
Regarding claim 9, Blahnik teaches 9. The method in accordance with claim 8, wherein the one or more sensors includes an accelerometer, and wherein the biometric data and/or performance data includes data representing the user's movement during the workout.   See [0241+].
      
Regarding claim 10, Blahnik teaches 10. The method in accordance with claim 9, further comprising adjusting, by the computer processor, the estimated caloric expenditure by the user for the workout.   See [0293+].
      
Regarding claim 11, Blahnik teaches 11. The method in accordance with claim 7, wherein the user profile includes a historical performance record of the user for past workouts.   See [0250+].
      
Regarding claim 12, Blahnik teaches 12. The method in accordance with claim 7, wherein the user profile includes a set of workout goals inputted to the memory by the user.   See [0164+].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711